Exhibit 10.34


AMERICAN REALTY CAPITAL V, LLC
405 PARK AVENUE, 15TH FLOOR, NEW YORK, NY 10022
T: (212) 415-6500 F: (212) 421-5799





September 23, 2013


BY ELECTRONIC MAIL


Entities listed on Exhibit A attached hereto and made a part hereof
c/o LaSalle Investment Management, Inc.
100 East Pratt Street, Suite 2030
Baltimore, MD 21202
Attention: Steve Bolen, Managing Director    


Re:
Agreement for Purchase and Sale (the “Agreement”), having an effective date of
September 4, 2013, by and between American Realty Capital V, LLC, a Delaware
limited liability company (together with its successors and assigns, “Buyer”),
and the entities listed on Exhibit A attached hereto (“Seller)



Dear Mr. Bolen:


Reference is made to the Agreement. Capitalized terms used herein but not
defined herein shall have the meanings given to such terms in the Agreement.


This letter agreement shall serve to memorialize the following matters:


1.
Notwithstanding anything to the contrary contained in the Agreement, the Due
Diligence Period has expired as of the date hereof for all purposes, except with
respect to (i) title and survey at all Properties, and (ii) zoning at the
Properties known as Crozer-Keystone Medical Office Building I (Springfield, PA),
Crozer-Keystone Medical Office Building II (Springfield, PA), Virginia Urology
Center (Richmond, VA) and Spartanburg Medical Office Building (Spartanburg, SC),
for which specific matters the Due Diligence Period shall be extended until 8:59
PM EDT on September 26, 2013 (the “Extended Due Diligence Period”). During the
Extended Due Diligence Period, Buyer shall retain a right to terminate the
Agreement with respect to (and only with respect to) the applicable Property or
Properties based on (and solely based on) any defect in the title, survey or
zoning of any of such Properties. In the event that the Agreement is terminated
due to a title, survey or zoning defect at any of such Properties, the Escrow
Agent shall return a pro-rata portion of the Earnest Money to Buyer, the parties
shall close with respect to the remaining Properties at the allocable Purchase
Prices therefor under the Agreement.



Except as expressly modified by this letter agreement, the terms, covenants and
conditions of the Agreement shall remain in full force and effect, and shall be
unmodified.
This letter agreement may be executed in one or more counterparts, all of which
shall be considered one and the same agreement, and shall become a binding
agreement when one or more counterparts have been signed by each of the parties
and delivered to the other party. Signatures on this letter agreement which are
transmitted electronically shall be valid for all purposes, however any party
shall deliver an original signature of this letter agreement to the other party
upon request.






--------------------------------------------------------------------------------

Entities listed on Exhibit A attached hereto
September 23, 2013
Page 2 of 3





Please acknowledge Seller’s agreement to and acceptance of the terms hereof by
countersigning this letter agreement on behalf of Seller in the space provided
below.
        
Sincerely,
AMERICAN REALTY CAPITAL V, LLC
By: /s/ Edward M. Weil, Jr.
Name: Edward M. Weil, Jr.
Title: President




AGREED TO AND ACCEPTED
AS OF SEPTEMBER 23, 2013:
ON BEHALF OF ALL SELLERS LISTED ON
EXHIBIT A HEREOF (BUT NOT IN ITS INDIVIDUAL CAPACITY)


LASALLE MEDICAL OFFICE FUND II,
a Maryland real estate investment trust




By: /s/ Stephen W. Bolan 
Name: Stephen W. Bolan
Title: President


 

   








--------------------------------------------------------------------------------






EXHIBIT A
SELLERS


1.
LMOF II Springfield Limited Partnership, a Delaware limited partnership –
Crozer-Keystone Portfolio (MOB I, II and Healthplex)

2.
Montecito Medical – Stony Point, LLC, a Delaware limited liability company - VA
Urology

3.
Montecito Medical –Dupont Road, LLC, a Delaware limited liability company -
Dupont

4.
Montecito Medical –Jefferson Street, LLC, a Delaware limited liability company -
Lutheran

5.
Montecito Medical – Biscayne, LLC, a Delaware limited liability company -
Aventura

6.
Spartanburg LaSalle Medical Office, L.L.C., a Delaware limited liability company
- Spartanburg

7.
Bay Medical MOB LaSalle Medical Office II, L.L.C. (f/k/a Panama MOB Owners LLC),
a Delaware limited liability company - Bay Medical MOB

8.
Bay Medical Plaza LaSalle Medical Office II, L.L.C. (f/k/a Panama II MOB Owners
LLC), a Delaware limited liability company - Bay Medical Plaza

9.
Montecito Medical – Care Drive, LLC, a Delaware limited liability company –
North Florida

10.
St. Peter's LaSalle Medical Office, L.L.C. - St. Peter’s

11.
MOF Buckeye, LLC, a Delaware limited liability company - Buckeye























